Per Curriam.
This action involves less than. $100. The ■questions certified to us for determination, and by which we ■are required to take jurisdiction of the appeal, are as follows:
“First, Whether the said garnishee should, under the law, ibe required to make answer to certain questions which he ■.declined to answer, as shown in said report of the commissioners, and others of like import; and,
■“Second, Whether, upon refusal of O. H. Colby to answer, judgment may be entered against the Phoenix Insurance Company for the amount of the judgment against the judgment debtor, Lewis; and,
“Third, Whether the said judgment order as a whole was lawful and authorized by law, under the admitted facts of the case.”
We have repeatedly held, and the rules of this court require, that the certificate in this class of cases must point out the questions upon which it is desirable to have the opinion of this court in such a way as to be intelligible in and of themselves. The above certificate requires us to examine the whole case to determine what the questions are, and in this state of the record we cannot entertain the appeal.
Appeal Dismissed.